         Case 1:18-cv-01551-PLF Document 185 Filed 12/10/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



LUCAS CALIXTO, et al.,                                 Case No. 1:18-cv-01551-PLF

                        Plaintiffs,
                            v.

 UNITED STATES DEPARTMENT OF THE
 ARMY, et al.,

                         Defendants.




   MOTION FOR THE ADMISSION, PRO HAC VICE, OF MEGAN A. SUEHIRO AS
                ADDITIONAL COUNSEL FOR PLAINTIFFS

       Pursuant to Local Civil Rule 83.2(d), I hereby move for the admission, pro hac vice, of

Megan A. Suehiro, an attorney with the law firm of Morgan, Lewis & Bockius LLP, 300 South

Grand Avenue, Twenty-Second Floor, Los Angeles, CA 90071-3132, and a member of the Bar

of the States of California and Hawaii, as additional counsel for Plaintiffs in this case. Ms.

Suehiro’s declaration is filed herewith.


Dated: December 10, 2020                          Respectfully submitted,


                                                  /s/ Jennifer M. Wollenberg
                                                  Jennifer M. Wollenberg (DC Bar No. 494895)
                                                  Morgan, Lewis & Bockius LLP
                                                  1111 Pennsylvania Avenue, NW
                                                  Washington, DC 20004-2541
                                                  Tel: 202.739.5313
                                                  Fax: 202.739.3001
                                                  jennifer.wollenberg@morganlewis.com

                                                  Counsel for Plaintiffs
        Case 1:18-cv-01551-PLF Document 185-1 Filed 12/10/20 Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 LUCAS CALIXTO, et al.,
                                                       Case No. 1:18-cv-01551-PLF
                        Plaintiffs,

                            v.

 UNITED STATES DEPARTMENT OF THE
 ARMY, et al.,

                        Defendants.



                         DECLARATION OF MEGAN A. SUEHIRO

       Pursuant to Local Civil Rule 83.2(d), I, Megan A. Suehiro, submit this declaration in

support of my application for leave to appear and practice in this case pro hac vice.

       1.       My full name is Megan Akemi Suehiro.

       2.       I am an attorney with the law firm Morgan, Lewis & Bockius LLP. My office is

located at 300 South Grand Avenue, 22nd Floor, Los Angeles, CA 90071-3132. My office

telephone number is (213) 612-2500.

       3.       I certify that I am now a member in good standing of the following State and

Federal bars:

                a.     Bar of the State of Hawaii (November 4, 2011);

                b.     U.S. District Court, District of Hawaii (November 4, 2011);

                c.     U.S. Court of Appeals for the Ninth Circuit (May 21, 2014);

                d.     Bar of the State of California (August 23, 2017);

                e.     U.S. District Court, Northern District of California (February 1, 2018);

                f.     U.S. District Court, Central District of California (February 7, 2018);
        Case 1:18-cv-01551-PLF Document 185-1 Filed 12/10/20 Page 2 of 2




              g.      U.S. District Court, District of Arizona (October 6, 2020); and

              h.      U.S. District Court, Southern District of California (October 7, 2020).

       4.     I have never been disciplined by any bar, and there are no disciplinary

proceedings pending against me as a member of the bar in any jurisdiction.

       5.     I have not previously been admitted pro hac vice in this Court.

       6.     I do not engage in the practice of law from an office located in the District of

Columbia.

       I certify under the penalties of perjury that the foregoing is true.

       Executed on December 10, 2020.

                                                      Respectfully submitted,


                                                      /s/ Megan A. Suehiro
                                                      Megan A. Suehiro
                                                      Morgan, Lewis & Bockius LLP
                                                      300 South Grand Avenue, 22nd Floor
                                                      Los Angeles, CA 90071-3132
                                                      (213) 612-2500
                                                      megan.suehiro@morganlewis.com




                                                  2
          Case 1:18-cv-01551-PLF Document 185-2 Filed 12/10/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


 LUCAS CALIXTO, et al.,
                                                    Case No. 1:18-cv-01551-PLF
                       Plaintiffs,

                           v.

 UNITED STATES DEPARTMENT OF THE
 ARMY, et al.,

                       Defendants.



                                     [Proposed] ORDER

       Upon consideration of the motion to admit Megan A. Suehiro to appear in this action, pro

hac vice, it is hereby ORDERED that the motion is granted.



 Dated:
                                                PAUL L. FRIEDMAN
                                                United States District Judge
